DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendment filed September 10, 2022 has been entered. Claims 1-3 and 5-12 are pending in the application. Claim 4 has been canceled. Claims 11 and 12 are new.
Response to Arguments
Applicant's arguments filed September 10, 2022 have been fully considered but they are not persuasive. Applicant argues (on page 8-10 of Applicant’s Remarks) that the newly amended limitation “a magnetic induction module, comprising a single magnetic sensor…” is not taught in Lee because Lee teaches the sensed elements and sensing elements must be disposed in pairs. Regardless of whether the sensed elements and sensing elements are disposed in pairs or whether multiple sensed elements are required, “a single magnetic sensor” is still present. In other words, Applicant’s amendments do not preclude a single magnetic sensor from the plurality of sensors taught in Lee from reading on the claim language under a broadest reasonable interpretation (see MPEP § 2111). 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
In claim 1, line 15, “the magnetic module” should read --the magnet module--.
In claim 11, lines 15-16, “the magnetic module” should read --the magnet module--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya (US Publication No. 2019/0004568) in view of Lee (US Publication No. 2010/0298032) and Lauder (US Publication No. 2012/0068797).
Regarding claim 1, Kaya discloses an electronic device, comprising: a host (base 104); a first screen (first display 102), comprising a first connecting edge (edge of 102 adjacent channel 106), the first screen (102) is slidably connected to the host (104) by the first connecting edge (edge adjacent 106; Paragraph [0006], “the bars of the displays to be slid into and out of the channel via a first or second end of the channel”), and the first screen (102) is slidable to any position between a first slide position (fully inserted position shown in Figure 1A) and a second slide position (partially inserted position shown in Figure 2) relative to the host (104) along a horizontal axis parallel to the first connecting edge (edge adjacent 106); 
While Kaya teaches a magnetic module (Figure 1B and Paragraph [0031], comprised of magnetic bars 108A-D or magnetic components in base) disposed in the first screen (102) or in the host (see Paragraph [0031]), the magnetic module (108A-D or magnetic components in base) comprised of a plurality of magnetic components (Paragraph [0031], 108A-D comprising magnets or base comprising magnets), Kaya does not disclose the magnet module comprising a rectangular iron piece, and the magnet components are arranged at intervals on the rectangular iron piece; and a magnetic induction module, comprising a single magnetic sensor, disposed in the host or in the first screen relative to the magnet module, wherein when the first screen is slid to the any position between the first slide position and the second slide position and flipped towards the host, the magnetic induction module causes the host to switch a system state in response to detecting a magnetic field of the magnetic module, and wherein an orthographic projection of the single magnetic sensor on the host overlaps an orthographic projection of the rectangular iron piece on the host when the first screen is flipped towards and covers the host at the any position between the first slide position and the second slide position.
However, Lee teaches a magnet module (Figures 19A-D and Paragraph [0119], sensed elements 41-43 being magnets), disposed in the first screen or in the host (second bodies 102), the magnet module (Figures 19A-D, comprised of 41-43) comprises a plurality of magnet components (see Paragraph [0119]), and the magnet components (comprised of 41-43) are arranged at intervals (see Figures 19A-19C); and a magnetic induction module (sensing element 31), comprising a single magnetic sensor (Paragraph [0119], 31 being a hall sensor), disposed in the host or in the first screen (first body 101) relative to the magnet module (comprised of 41-43), wherein when the first screen (101) is slid to the any position between the first slide position (see Figure 19A) and the second slide position (see Figure 19B) and flipped towards the host (102), the magnetic induction module (31) causes the host (102) to switch a system state in response to detecting a magnetic field of the magnetic module (Paragraph [0137], the controller 180 can receive sensor outputs having different logic values depending on a variation in the extent of relative rectilinear movement of the first and second bodies 101 and 102 and respectively recognize a closed state, half open state and fully open state; Paragraphs [0121], “controller 180 … executes a predetermined GUI according to each of the closed state, half open state and fully open state”), wherein an orthographic projection (Figures 19A-19C, projection as viewed from above) of the single magnetic sensor (31) on the host (102) overlaps an orthographic projection (Figures 19A-19C, projection as viewed from above) of the magnetic module (comprised of 41-43) on the host (102) when the first screen (101) is flipped towards the host (102) and covers the host (102) at the any position between the first slide position (see Figure 19a) and the second slide position (see Figure 19b).
Lauder teaches (in Figure 28D) teaches a magnet module (comprised of magnetic elements 2228 and magnetic shunt 2236) comprises: a rectangular iron piece (magnetic shunt 2236; Paragraph [0139] teaching where a magnetic shunt is made of iron), wherein the magnet components (2228) are disposed on the rectangular iron piece (2236).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the magnetic induction module of Lee to the first screen of Kaya, and to have modified the magnet module in the base of Kaya to be arranged in  intervals relative to the magnetic induction module as taught in Lee, such that the magnetic induction module detects the magnet module based on slide position, when the first screen is flipped towards the base and when the first screen is flipped away from the base. Doing so would have increased the functionality of the electronic device by allowing different slide configurations to execute different programs (see Paragraphs [0137]-[0138] in Lee).
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the magnetic shunt of Lauder to the magnet module of Kaya as modified by Lee. Doing so would have increased the magnetic flux density of the magnet module by redirecting the magnetic field lines of the magnetic elements within the host, increasing magnetic strength/detection accuracy and preventing the magnetic field from interacting with internal electronic components (see Paragraph [0234] in Lauder).
Regarding claim 2, Kaya in view of Lee and Lauder teaches the electronic device according to claim 1, and further teaches (in Figure 28D of Lauder) wherein each of the of the magnetic components (magnetic elements 2228 corresponding to 41-43 in Lee) comprises: a first magnetic pole and a second magnetic pole having different magnetism (Paragraph [0233], magnets 2228 having magnetic poles), and each of the magnet components (2228s) are disposed on the rectangular iron piece (magnetic shunt 2236) and the first magnetic poles of the magnet components (2228) face towards the rectangular iron piece (2236) (Paragraph [0233], magnetic elements 2228 connected to shunt 2236 having aligned magnetic poles).
Regarding claim 5, Kaya in view of Lee and Lauder teaches the electronic device according to claim 1, and further teaches (in Kaya) wherein a sliding distance between the first slide position (see Figure 1A) and the second slide position (see Figure 2) is half a length of the host (104/206) (Paragraph [0034], “the first display 202 may be attached to and supported by the base 206 along approximately a first half of a length of the base 206 and the second display 204 may be attached to and supported by the base 206 along approximately a second half of the length of the base 206”).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya (US Publication No. 2019/0004568) in view of Lee (US Publication No. 2010/0298032), Lauder (US Publication No. 2012/0068797), and Tzou (US Publication No. 2020/0272201).
Regarding claim 6, Kaya in view of Lee and Lauder teaches the electronic device according to claim 1, and further teaches (in Kaya) wherein the electronic device (300/200) comprises a second screen (second display 204), but does not teach wherein the first screen further comprises a second connecting edge adjacent to the first connecting edge, wherein the second screen is connected to the second connecting edge and moves alone with the first screen.
However, Tzou teaches (in Figures 1A and 3E) wherein the first screen (first screen 150) further comprises a second connecting edge (Figure 3E, edge adjacent to second screen 160) adjacent to a first connecting edge (hinge module 120), and the electronic device further comprises: a second screen (second screen 160), connected to the second connecting edge (through positioning magnets 190) and moving alone with the first screen (Paragraph [0054], 150 and 160 capable of moving synchronously when connected through 190).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the edge connector of Tzou to the second connecting edge of Kaya in view of Lee and Lauder. Doing so would have allowed the first and second screen to optionally rotate synchronously relative to the host (see Paragraph [0054] in Tzou). 
Regarding claim 7, Kaya in view of Lee, Lauder, and Tzou teaches the electronic device according to claim 6, and further teaches (in Kaya and Lee) wherein the magnet components (sensed elements 41-43 in Lee) of the magnet module (comprised of sensed elements 41-43 in Lee) are disposed at intervals in at least one of the first screen (first display 102/202 in Kaya) and the second screen (second display 204 in Kaya), and the single magnetic sensor (31 in Lee) of the magnetic induction module (31 in Lee) is disposed in the host (first body 101 in Lee corresponding to base 104 in Kaya) and correspond to the magnet module (as taught in Lee) (see Paragraph [0120] in Kaya and Paragraph [0031] in Lee, teaching the magnet modules and induction modules being interchangeable between the first and second sliding bodies).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have rearranged the magnet module to the first screen and the magnetic induction module to the host, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the sensing element of Lee to the second display of Kaya as previously modified by Lee, Lauder, and Tzou. Doing so would have increased functionality of the electronic device by allowing the second display to also execute different programs based on different slide configurations (see Paragraphs [0137]-[0138] in Lee).
Regarding claim 8, Kaya in view of Lee, Lauder, and Tzou teaches electronic device according to claim 6, and further teaches (in Kaya and Lee) wherein the magnet components (sensed elements 41-43 in Lee) of the magnet module (comprised of sensed elements 41-43) are disposed at intervals on the host (102 in Lee; see also Paragraph [0031] in Kaya), and the single magnetic sensor (31 in Lee) of the magnetic induction module (31 in Lee) is disposed in the first screen (101 in Lee corresponding to first screen 102/202 in Kaya) or the second screen (second display 204 in Kaya) and correspond to the magnet module (as taught in Lee).
Regarding claim 9, Kaya in view of Lee, Lauder, and Tzou teaches the electronic device according to claim 6, and further teaches (in Kaya and Tzou) wherein when the first screen (202 in Kaya) is flipped towards and covers the host (206 in Kaya) along the horizontal axis, the second screen (204 in Kaya) flips with the first screen (202 in Kaya) (204 rotating with 204 when connected through combined positioning magnets 190 of Tzou; see Paragraph [0054] of Tzou).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaya (US Publication No. 2019/0004568) in view of Lee (US Publication No. 2010/0298032), Lauder (US Publication No. 2012/0068797), Tzou (US Publication No. 2020/0272201), and Lee (US Publication No. 2009/0091881, hereinafter “Lee ‘881”).
Regarding claim 10, Kaya in view of Lee, Lauder, and Tzou teaches the electronic device according to claim 6, but does not teach wherein the second screen axially rotates relative to the first screen along the second connecting edge.
However, Lee ‘881 teaches (in Figure 1-3) a second screen (sub display panel 30) connected to the second connecting edge (coupling groove 14) of a first screen (main display panel 10), wherein the second screen (30) axially rotates relative to the first screen (10) along the second connecting edge (14) (see Figure 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the connecting edges of the first and second display of Kaya as modified by Lee, Lauder, and Tzou to include the edge connector of Lee ‘881. Doing so would have provided an easy mount connection that would allow the user to adjust/rotate the screen to achieve a better viewing angle (see Paragraphs [0008]-[0009] in Lee ‘881).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya (US Publication No. 2019/0004568) in view of Lee (US Publication No. 2010/0298032).
Regarding claim 11, Kaya discloses an electronic device, comprising: a host (base 104); a first screen (first display 102), comprising a first connecting edge (edge of 102 adjacent channel 106), the first screen (102) is slidably connected to the host (104) by the first connecting edge (edge adjacent 106; Paragraph [0006], “the bars of the displays to be slid into and out of the channel via a first or second end of the channel”), and the first screen (102) is slidable to any position between a first slide position (fully inserted position shown in Figure 1A) and a second slide position (partially inserted position shown in Figure 2) relative to the host (104) along a horizontal axis parallel to the first connecting edge (edge adjacent 106); a second screen (second display 204), connected to the second connecting edge (edge of 204 adjacent component 208) and moving alone with the first screen (102/202).
While Kaya teaches a magnetic module (Figure 1B and Paragraph [0031], comprised of magnetic bars 108A-D or magnetic components in base) disposed in the host (see Paragraph [0031]), the magnetic module (108A-D or magnetic components in base) comprised of a plurality of magnetic components (Paragraph [0031], 108A-D comprising magnets or base comprising magnets), Kaya does not disclose a magnet module comprising a plurality of magnet components are arranged at intervals; and a magnetic induction module, comprising a plurality of magnetic sensors, wherein the magnetic sensors are disposed at intervals in the first screen and the second screen relative to the magnet module, and wherein when the first screen is slid to the any position between the first slide position and the second slide position and flipped towards the host, at least one of the magnetic sensors causes the host to switch a system state in response to detecting a magnetic field of the magnetic module.
However, Lee teaches a magnet module (Paragraph [0119], sensed elements 41-43 being magnets), disposed in the host (second body 102), the magnet module (comprised of 41-43) comprises a plurality of magnet components (see Paragraph [0119]), and the magnet components (comprised of 41-43) are arranged at intervals (see Figures 19A-19C); and a magnetic induction module (comprised of sensing element 31 and 32) comprising a plurality of magnetic sensor (Paragraph [0119], sensing elements being a hall sensor), wherein the magnetic sensors (31 and 32) are disposed at intervals (see Figure 19A-19C) in a first screen (first body 101) relative to the magnet module (comprised of 41-43), wherein when the first screen (101) is slid to the any position between the first slide position (see Figure 19A) and the second slide position (see Figure 19B) and flipped towards the host (102), at least one of the magnetic sensors (31 and 32) causes the host (102) to switch a system state in response to detecting a magnetic field of the magnetic module (Paragraph [0137], the controller 180 can receive sensor outputs having different logic values depending on a variation in the extent of relative rectilinear movement of the first and second bodies 101 and 102 and respectively recognize a closed state, half open state and fully open state; Paragraphs [0121], “controller 180 … executes a predetermined GUI according to each of the closed state, half open state and fully open state”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the magnetic induction module of Lee to the first screen and second screen of Kaya, and to have modified the magnet module in the base of Kaya to be arranged in intervals relative to the magnetic induction module as taught in Lee, such that the magnetic induction module detects the magnet module based on the first and second screen slide position, when the first and second screens are flipped towards the base and when the first and second screens are flipped away from the base. Doing so would have increased the functionality of the electronic device by allowing different slide configurations to execute different programs (see Paragraphs [0137]-[0138] in Lee).
Regarding claim 12, Kaya and Lee teaches the electronic device according to claim 11, wherein the amount of the magnetic sensors (sensors 31 and 32 of Lee as combined with the first and second displays 202 and 204 of Kaya) is two, one of the magnetic sensors (31 on first display 202) is disposed in the first screen (202), and the other one (31 on second display 204) is disposed in the second screen (204) (see also Paragraph [0136], “the first and second bodies may include n sensor pairs in order to recognize the angle between the first and second bodies 101 and 102”, contemplating where a single pair of sensed and sensor elements between the host and first and second screens).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 claims the electronic device according to claim 1, wherein the orthographic projection of the rectangular iron piece on the host is not overlapped the orthographic projection of the single magnetic sensor on the host when in an open position where the first screen is perpendicular to the host.

Lee teaches (in embodiment disclosed in Figures 12-18, separate from embodiment disclosed in Figure 19) wherein the orthographic projection of a plurality of magnetic members (Figures 12-18, first and second magnets 12 and 22) on the host (102) is not overlapped the orthographic projection of the single magnetic sensor (sensor 11) on the host (102) when in an open position (see Figure 13) where the first screen (101) is perpendicular to the host (102) (Paragraph [0077], angle between 101 and 102 capable of being 90 degrees). 
Additionally, Kim (US Patent No. 2002/0113199) teaches wherein the orthographic projection of a magnet member (Figures 3-4, magnet 310) on the host (main body 110) is not overlapped the orthographic projection of a magnetic sensor (sensors 236) on the host (110) when in an open position where the first screen (sub-body 120) is perpendicular to the host (110) (Figures 1A-1B and 4, angle between 110 and 120 capable of being 90 degrees).
However, as viewed through the scope of claim 1, the magnetic sensors of Lee (in Figures 12-18) and Kim do not detect the magnetic members based on slide position, but rather detect the magnetic members based on screen orientation (see Paragraph [0125] in Lee and Paragraph [0039] in Kim). Because neither Lee (in Figures 12-18) nor Kim teach wherein the first screen slides relative to the host, Examiner does not believe there is sufficient teaching, suggestion, or motivation to have arranged the magnetic module relative to the magnetic induction module in similar manners taught in Lee (in Figures 12-18) or Kim, such that the orthographic projection of the rectangular iron piece on the host is not overlapped the orthographic projection of the single magnetic sensor on the host when in an open position where the first screen is perpendicular to the host, in combination with the limitations cited in claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841